SEABURY, J.
The plaintiff sued to recover rent due under a lease-on iSeptember 1, 1909. The defendant pleaded eviction. The acts • which are alleged to have constituted an eviction occurred subsequent to the time when the rent sued for was due.
*237The rule is well settled that, to bar an action for rent, the eviction •must take place before the rent becomes due. Giles v. Comstock, 4 N. Y. 270, 53 Am. Dec. 374. In Giles v. Comstock, supra, the court •said:
“The doctrine everywhere running through the books is that, to render eviction from the premises a valid defense, it must have taken place before the rent became due.”
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.